                                       Case 1:20-mc-00531 Document 1 Filed 10/05/20 Page 1 of 1


ATTORNEY GRIEVANCE COMMISSION                                                                  *     IN THE
OF MARYLAND
                                                                                               *     COURT OF APPEALS

                                                                                               *     OF MARYLAND
v.
                                                                                               *     Misc. Docket AG No. 104

ALI HERISCHI                                                                                   *     September Term, 2019

                                                                                   ORDER

                       Upon consideration of the Joint Petition for Reprimand by Consent filed by the

Attorney Grievance Commission of Maryland and the Respondent, Ali Herischi, it is this

22nd day of June, 2020,



                       ORDERED, that the Respondent, Ali Herischi, be and he hereby is, reprimanded

for violating Rules 1.4, 1.7, and 8.4(d) of the Maryland Rules of Professional Conduct.




                                                                                     /s/ Robert N. McDonald
                                                                                           Senior Judge




 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                     2020-07-02 09:08-04:00




Suzanne C. Johnson, Clerk
